United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.T., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Delhi, LA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 14-831
Issued: September 19, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA HOWARD FITZGERALD, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 4, 2014 appellant, through her attorney, filed a timely appeal from the
February 7, 2014 merit decision of the Office of Workers’ Compensation Programs (OWCP),
which found that she forfeited compensation and was at fault in the resulting overpayment.
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether appellant forfeited her right to compensation from July 28,
2012 to February 13, 2013; (2) whether appellant was at fault in creating the resulting
overpayment in the amount of $10,848.63; and (3) whether OWCP properly directed recovery of
the overpayment.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On May 12, 2012 appellant, a 35-year-old rural carrier associate, sustained a traumatic
injury in the performance of duty when her vehicle was struck from behind. OWCP accepted her
claim for neck sprain and cervical spondylosis with myelopathy.
At the time of acceptance, OWCP notified appellant that any claim for lost wages must
be submitted on Form CA-7 and that she must report any employment or employment activities
on that form.
Appellant submitted Forms CA-7 to claim lost wages. The forms advised her that failure
to report income may result in forfeiture of compensation benefits. Appellant attested that she
had no earnings outside her federal job.
Appellant received compensation for wage loss beginning July 28, 2012. She would later
receive compensation on the periodic rolls.
On February 13, 2013 appellant completed a Form EN1032, which notified her that the
information requested was required in connection with her benefits: “This information will be
used to decide whether you are entitled to continue receiving these benefits or whether your
benefits should be adjusted.” The form warned her that a false answer may be grounds for
forfeiting her compensation benefits. The form further warned that severe penalties may be
applied for failure to report all work activities thoroughly and completely over the past 15
months. Appellant responded that, apart from her federal employment, she was not selfemployed or involved in any business enterprise. She certified: “I know that fraudulently
concealing or failing to report income or other information in claiming payment or benefits under
FECA may result in the forfeiture of compensation for the period covered by this form....”
When appellant completed another Form EN1032 on April 1, 2013, she attached a
supplemental statement. As the instructions advised her to include any information if she had a
question whether it was material or relevant, she informed OWCP that she obtained a one-time
license in 2012 to hunt alligators. In September 2012, appellant caught and killed three
alligators. She sold the first for approximately $300.00 and sold the other two for approximately
$500.00. Appellant explained: “I hunted alligators strictly for fun and for entertainment for me,
my family and friends. I did not hunt the alligators in order to start a business enterprise of any
sort. Although I never considered this activity to be entrepreneurial in nature, I felt like I should
include it in this form since I did sell the alligators.”
In a decision dated June 21, 2013, OWCP found that appellant forfeited her right to
compensation from July 28, 2012 to February 13, 2013. It was clear from the evidence that she
had earnings from hunting activity but knowingly failed to report those earnings on her
February 13, 2013 EN1032 form. OWCP explained that appellant therefore forfeited her right to
compensation for the period covered by that form.
On June 21, 2013 OWCP also issued a preliminary determination that appellant was at
fault in creating an overpayment of $10,848.63 because she failed to provide information which
she knew or should have known was material. It showed how it calculated the amount of the

2

overpayment: OWCP added all the payments issued from July 28, 2012 to February 9, 2013,
then added four days of compensation at the prorated rate.
In a decision dated February 7, 2014, an OWCP hearing representative affirmed the
finding of forfeiture, as appellant knowingly omitted her employment activity or earnings. The
hearing representative also finalized OWCP’s finding that appellant was at fault in creating an
overpayment of $10,848.63, as she failed to furnish information which she knew or should have
known to be material.
Because appellant did not submit an overpayment recovery questionnaire and the
financial documentation required to support her income, expenses and assets, the hearing
representative found that OWCP did not have the necessary financial information to develop an
equitable repayment plan. The hearing representative therefore directed OWCP to collect the
overpayment in its entirety. Appellant was notified that OWCP could ask her employing
establishment to recover the overpayment from current salary or ask the Office of Personnel
Management (OPM) to recover the overpayment from money otherwise payable from the Civil
Service Retirement Fund. “If you are employed by the Federal [G]overnment or are eligible for
or receiving Civil Service annuity and if we do not receive a check or otherwise hear from you in
regard to repaying this debt within 30 days, we will pursue course of action.”
LEGAL PRECEDENT -- ISSUE 1
An employee who fails to make an affidavit or report when required or who knowingly
omits or understates any part of his or her earnings, forfeits his or her right to compensation with
respect to any period for which the affidavit or report was required. Compensation forfeited
under this subsection, if already paid, shall be recovered by a deduction from the compensation
payable to the employee or otherwise recovered under section 8129, unless recovery is waived
under that section.2
The employee must report even those earnings which do not seem likely to affect his or
her level of benefits. Many kinds of income, though not all, will result in a reduction of
compensation benefits. While earning income will not necessarily result in a reduction of
compensation, failure to report income may result in forfeiture of all benefits paid during the
reporting period.3
An employee who is receiving compensation for partial or total disability is periodically
required to report volunteer activity or any other kind of activity which shows that the employee
is no longer totally disabled for work. The fact that the employee did not receive any salary for
this work is not a basis for failing to report this activity. Instead, the employee must report the
cost, if any, to have someone else do the work or activity.4

2

5 U.S.C. § 8106(b).

3

20 C.F.R. § 10.525(b).

4

Id. at § 10.526.

3

ANALYSIS -- ISSUE 1
Appellant advised on her CA-7 forms that she had no earnings outside of her federal job.
On the EN1032 form she completed on February 13, 2013; she stated that she was not selfemployed during the previous 15 months. The record establishes, however, that appellant did
earn income during that period from selling alligators. She caught and killed three alligators and
sold them for approximately $800.00.
This was the kind of information appellant should have disclosed. She was receiving
compensation for wage loss on the grounds that the May 12, 2012 employment injury had caused
and was continuing to cause, a complete loss of wage-earning capacity.5 To monitor appellant’s
entitlement to such benefits, OWCP needed to know whether she was able to perform any kind
of activity that might show a partial capacity to earn wages. It also needed to know whether she
had earned any income. It did not matter whether the income seemed likely to affect her level of
benefits. Appellant was obligated to disclose the information so that OWCP could make that
determination.
When she completed her EN1032 form on February 13, 2013, appellant failed to disclose
the income she had earned from selling alligators. She certified her understanding that failing to
report income might result in the forfeiture of compensation for the period covered by the form.
Nonetheless, appellant failed to report the income.
Appellant knowingly omitted this income from her February 13, 2013 EN1032 form, but
she offered a reason for doing so. She hunted the alligators strictly for fun and entertainment. It
was not a business enterprise of any sort and she did not consider the activity to be
entrepreneurial in nature. Nonetheless, appellant did generate earning directly from customers
and she was therefore obligated to disclose any such self-employment.
In the case of S.R.,6 the claimant sold merchandise on eBay while receiving compensation
for temporary total disability on the periodic rolls. She characterized the activity as a hobby and
did not disclose her earnings on Forms EN1032s. The Board found that S.R., had undisclosed
earnings from self-employment and affirmed OWCP’s finding that she forfeited her entitlement
to compensation for the periods covered by the forms.
In the case of Barbara L. Kanter,7 the claimant participated in dog shows and advertised
her dogs. She sold seven puppies during a four-year period from $250.00 to $350.00 a piece.
The Board affirmed a finding of forfeiture, as the employee knowingly failed to report earnings
from her self-employment sales activities.
In the case of C.R.,8 the claimant sold several drawings from his home for $600.00. He
telephoned OWCP to report the sale and was told that it would not affect his benefits. When
5

Id. at § 10.5(f) (definition of disability).

6

Docket No. 07-618 (issued July 10, 2007).

7

46 ECAB 165 (1994).

8

Docket No. 09-720 (issued October 15, 2009).

4

C.R., then failed to disclose the sale on a Form EN1032, OWCP found that he forfeited his
entitlement to compensation. The Board reversed, finding that the telephone memorandum was
sufficient to establish that he had notified OWCP.
In the present case, appellant omitted her income from the sale of several alligators. As
she did so knowingly, for reasons that, were insufficient, the Board finds that she forfeited her
right to compensation with respect to the 15-month period for which the Form EN1032 was
required or from July 28, 2012, when she first received compensation for wage loss, to
February 13, 2013, when she signed the form. The Board will therefore affirm OWCP’s
February 7, 2014 decision on the issue of forfeiture.
LEGAL PRECEDENT -- ISSUE 2
When an overpayment of compensation has been made because of an error of fact or law,
adjustment shall be made under regulations prescribed by the Secretary of Labor by decreasing
later payments to which an individual is entitled.9 Section 8129(b) of FECA describes the only
exception:
“Adjustment or recovery by the United States may not be made when incorrect
payment had been made to an individual who is without fault and when
adjustment or recovery would defeat the purpose of [FECA] or would be against
equity and good conscience.”10
OWCP may consider waiving an overpayment only if the individual to whom it was
made was not at fault in accepting or creating the overpayment. Each recipient of compensation
benefits is responsible for taking all reasonable measures to ensure that payments she receives
from OWCP are proper. The recipient must show good faith and exercise a high degree of care
in reporting events which may affect entitlement to or the amount of benefits. A recipient who
has done any of the following will be found to be at fault with respect to creating an
overpayment: (1) Made an incorrect statement as to a material fact which he or she knew or
should have known to be incorrect; (2) Failed to provide information which he or she knew or
should have known to be material; or (3) Accepted a payment which he or she knew or should
have known to be incorrect.11
Whether or not an individual was at fault with respect to the creation of an overpayment
depends on the circumstances. The degree of care expected may vary with the complexity of
those circumstances and the individual’s capacity to realize that she is being overpaid.12

9

5 U.S.C. § 8129(a).

10

Id. at § 8129(b).

11

20 C.F.R. § 10.433(a).

12

Id. at § 10.433(b).

5

ANALYSIS -- ISSUE 2
The fact and amount of overpayment in this case are well established. The forfeiture of
compensation from July 28, 2012 to February 13, 2013 created an overpayment of $10,848.63,
representing all the compensation paid during the period.
OWCP found appellant at fault in creating this overpayment on the grounds that she
failed to provide information which she knew or should have known to be material. It is already
established that she failed to provide information concerning her sale of several alligators. The
question for determination is whether she knew or should have known that this information was
material.
The EN1032 form that appellant signed on February 13, 2013 advised that the
information requested therein was required in connection with her benefits and would be used to
decide whether she was entitled to continue receiving those benefits or whether her benefits
should be adjusted. This was sufficient to put her on notice that the requested information was
material to her receipt of benefits. Further, when OWCP accepted appellant’s claim, it notified
her that she must report any employment or employment activities on CA-7 forms. The CA-7
forms that appellant completed warned her that failure to report income may result in forfeiture
of compensation benefits. The EN1032 form described her responsibilities and warned that
severe penalties may be applied for failure to report all work activities thoroughly and
completely over the past 15 months. Indeed, if appellant had any question whether the
information was material, the form advised her to include it.
Under the circumstances, the Board finds that appellant should have known that the
disclosure of income earned from the sale of alligators to customers was material. OWCP made
clear the reason for the information and the notifications and warnings were extensive and
sufficiently broad to have put her on notice that any kind of sales work was material to her
receipt of benefits and should have been disclosed. Accordingly, as appellant failed to provide
information which she should have known to be material, the Board finds that she was at fault in
creating the overpayment resulting from her forfeiture of compensation. The Board will
therefore affirm OWCP’s February 7, 2014 decision on the issue of fault.
LEGAL PRECEDENT -- ISSUE 3
When an overpayment has been made to
payments, the individual shall refund to OWCP the
error is discovered or her attention is called to same.
later payments of compensation, taking into account
rate of compensation, the financial circumstances
factors, so as to minimize any hardship.13

13

20 C.F.R. § 10.441(a).

6

an individual who is entitled to further
amount of the overpayment as soon as the
If no refund is made, OWCP shall decrease
the probable extent of future payments, the
of the individual and any other relevant

ANALYSIS -- ISSUE 3
As appellant was at fault in creating the overpayment, OWCP must, by law, recover the
debt by decreasing later payments to which she is entitled. The hearing representative, however,
was unaware that appellant was still receiving compensation for temporary total disability on the
periodic rolls. Appellant was asked to send a check and was advised that the employing
establishment could recover the overpayment from current salary or OPM could recover the
overpayment from money otherwise payable from the Civil Service Retirement Fund.
In the case of Gail M. Roe,14 when an individual failed to provide the requested
information on income, expenses and assets, the Board found that OWCP did not abuse its
discretion in following minimum collection guidelines, which stated in general that government
claims should be collected in full and that, if an installment plan is accepted, the installments
should be large enough to collect the debt promptly.15
In the case of Ralph P. Beachum, Sr.,16 the claimant failed to submit an overpayment
recovery questionnaire or other financial information. Citing OWCP regulations,17 the Board
noted that the individual who received the overpayment is responsible for providing information
about income, expenses and assets as specified by OWCP. When an individual fails to provide
that information, the Board held that OWCP should follow minimum collection guidelines.
When the claimant in the case of R.C.,18 failed to respond to OWCP’s request for
financial information within 30 days, the Board found that OWCP properly set the rate of
recovery by deducting $50.00 from each continuing compensation payment until the $1,563.46
debt was collected. The Board found no evidence that the recovery rate was unreasonable.
As appellant is entitled to continuing payments of compensation, the Board finds that the
hearing representative improperly directed recovery.19 The Board will set aside OWCP’s
February 7, 2014 decision on the issue of recovery and will remand the case for OWCP to follow
minimum collection guidelines in decreasing later payments to which appellant is entitled.

14

47 ECAB 268 (1995).

15

See Federal (FECA) Procedure Manual, Part 6 -- Debt Management, Initial Overpayment Actions, Chapter
6.200.4.d(1)(b) (June 2009). The Federal Claims Collection Standards, published jointly by the Department of the
Treasury and the Department of Justice (31 C.F.R. Parts 900 through 904) state that government claims should be
collected in full. If an installment plan is accepted, the installments should be large enough to collect the debt
promptly.
16

55 ECAB 442 (2004).

17

20 C.F.R. § 10.438(a).

18

Docket No. 06-615 (issued September 12, 2006).

19

See L.L., Docket No. 12-1724 (issued March 26, 2013) (holding, under the same circumstances, that OWCP
properly found the overpayment due in full). Because the claimant in L.L., was entitled to further payments of
compensation, it was unclear how OWCP could recover the debt in full given sections 8106(b) and 8129(a) of
FECA and section 10.441(a) of OWCP’s regulations.

7

Appellant may at any time, of course, provide the financial information requested to ensure that
any hardship is minimized.
CONCLUSION
The Board finds that appellant forfeited her right to compensation from July 28, 2012 to
February 13, 2013. The Board finds that she was at fault in creating the resulting overpayment.
The Board further finds that OWCP improperly found the overpayment due in full. Further
action is warranted on the issue of recovery.
ORDER
IT IS HEREBY ORDERED THAT the February 7, 2014 decision of the Office of
Workers’ Compensation Programs is affirmed on the issues of forfeiture, fact of overpayment,
amount of overpayment and fault and is set aside on the issue of recovery. The case is remanded
for further action.
Issued: September 19, 2014
Washington, DC

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

8

